Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		dataset
		inferring
		data schema
		prediction

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

providing a machine learning model (MLM) service from a microservice framework operating in a cloud computing environment to a client device, the microservice framework having an execution engine for large-scale data processing;

receiving, from the client device by the MLM service, a request to run a MLM with a dataset, the request containing the MLM and the dataset;

inferring, by the execution engine from the dataset contained in the request, a data schema for the MLM;

running, by the execution engine utilizing the data schema, the MLM in the cloud computing environment to process the dataset and generate a prediction; and

in response to the request, returning, by the MLM service, the prediction generated in the cloud computing environment to the client device.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A machine learning model (MLM)
	(2) A microservice framework
	(3) A cloud computing environment
	(4) A client device
	(5) An "execution engine" or "running" or "process" or "returning"
	(6) A receiving
	(7) A request to run (e.g., API call)

	A “machine learning model (MLM)” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.

This “machine learning model (MLM)” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “microservice framework” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] Many microservice frameworks (e.g., SPARK framework, SPRING framework, etc.) can be used to develop the MLM service. Java is an example language that can be used to develop the MLM service on a microservice framework. As a non-limiting example, the MLM service can be built in Java on the SPRING platform using a utility called SPRING BOOT. Microservice programming techniques and tools are known to those skilled in the art and thus are not further described herein. Skilled artisans understand that the microservice framework provides infrastructural support for developing and running various microservices, including the MLM service. The unique functionality of the MLM service and examples of the technical effects and advantages provided by the lightweight, cloud-based MLM service are further described below.

This “microservice framework” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cloud computing environment” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0030] In some embodiments, a MLM service hosted in a cloud computing environment can be provided to client systems for stateless MLM consumption of data and generation of prediction (101). A "cloud computing environment" can refer to an on-demand environment where computer system resources, particularly data storage and computational powers, can be utilized in a distributed manner. Physically, these computer resources reside in data centers that can be geographically remote from one another.

	Applicant’s Specification recites further:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

This “cloud computing environment” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “client device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0051] A client system of Al platform 350 can be a data scientist or developer's computer, which can be a user device or a server machine. An MLM can be developed and reside on a client system, as shown in FIGS. 2A-2B, or it can be developed and reside on an Al platform, as shown in FIG. 3 (e.g., developed through a machine learning/analytics designer environment 352 and stored in a distributed storage system 390). As a non- limiting example, a data discovery system 354 or a business intelligence and reporting system 356 can be a target system that consumes outcome produced by MLMs. Such a target system operates in a production environment. Previously, when a user of a target system wants to use a published MLM, the target system can provide a path to a repository location where the published MLM is stored and information on the attributes required by the published MLM to run. Different users of the target system can use the same published MLM for different data discovery and/or analysis purposes.

This “client device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An "execution engine" or "running" or "process" or "returning" is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

This "execution engine" or "running" or "process" or "returning" limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “request to run” (e.g., API call) is a broad term which is described at a high level. Applicant’s Specification recites:

[0057] SPARK's ML library "MLlib" is an example of a ML software library that can be integrated with an Al platform. MLlib provides standardized APIs for ML algorithms. For example, MLlib supports MLM persistence through a dataframe-based API 372, which provides functionality for saving and loading MLMs to Al platform 350 for persistence. As describe above, MLM service 320 provides a stateless alternative to this approach.

This “request to run” (e.g., API call) limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A machine learning model (MLM)
	(2) A microservice framework
	(3) A cloud computing environment
	(4) A client device
	(5) An "execution engine" or "running" or "process" or "returning"
	(6) A receiving
	(7) A request to run (e.g., API call)

	A “machine learning model (MLM)” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “microservice framework” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] Many microservice frameworks (e.g., SPARK framework, SPRING framework, etc.) can be used to develop the MLM service. Java is an example language that can be used to develop the MLM service on a microservice framework. As a non-limiting example, the MLM service can be built in Java on the SPRING platform using a utility called SPRING BOOT. Microservice programming techniques and tools are known to those skilled in the art and thus are not further described herein. Skilled artisans understand that the microservice framework provides infrastructural support for developing and running various microservices, including the MLM service. The unique functionality of the MLM service and examples of the technical effects and advantages provided by the lightweight, cloud-based MLM service are further described below.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cloud computing environment” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0030] In some embodiments, a MLM service hosted in a cloud computing environment can be provided to client systems for stateless MLM consumption of data and generation of prediction (101). A "cloud computing environment" can refer to an on-demand environment where computer system resources, particularly data storage and computational powers, can be utilized in a distributed manner. Physically, these computer resources reside in data centers that can be geographically remote from one another.

	Applicant’s Specification recites further:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “client device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0051] A client system of Al platform 350 can be a data scientist or developer's computer, which can be a user device or a server machine. An MLM can be developed and reside on a client system, as shown in FIGS. 2A-2B, or it can be developed and reside on an Al platform, as shown in FIG. 3 (e.g., developed through a machine learning/analytics designer environment 352 and stored in a distributed storage system 390). As a non- limiting example, a data discovery system 354 or a business intelligence and reporting system 356 can be a target system that consumes outcome produced by MLMs. Such a target system operates in a production environment. Previously, when a user of a target system wants to use a published MLM, the target system can provide a path to a repository location where the published MLM is stored and information on the attributes required by the published MLM to run. Different users of the target system can use the same published MLM for different data discovery and/or analysis purposes.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An "execution engine" or "running" or "process" or "returning" is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “request to run” (e.g., API call) is a broad term which is described at a high level. Applicant’s Specification recites:

[0057] SPARK's ML library "MLlib" is an example of a ML software library that can be integrated with an Al platform. MLlib provides standardized APIs for ML algorithms. For example, MLlib supports MLM persistence through a dataframe-based API 372, which provides functionality for saving and loading MLMs to Al platform 350 for persistence. As describe above, MLM service 320 provides a stateless alternative to this approach.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method according to claim 1, wherein the dataset consists of comma separated values.

	Applicant’s Claim 2 merely teaches comma separated values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method according to claim 1, further comprising: constructing, from the dataset, a dataframe with named columns, wherein the data schema is inferred from the named columns of the dataframe constructed from the dataset.

	Applicant’s Claim 3 merely teaches “dataframe”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method according to claim 1, wherein the request from the client device comprises an application programming interface (API) call and wherein the API call is received by a Representational State Transfer (REST) controller running on the microservice framework.

	Applicant’s Claim 4 merely teaches an API call and REST controller. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method according to claim 1, wherein the MLM is structured to implement an ensemble learning method, a random forest classifier, a meta estimator, or a random decision forest.

	Applicant’s Claim 5 merely teaches optional MLM methods. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method according to claim 1, wherein running the MLM in the cloud computing environment comprises temporarily storing the MLM in a temporary storage system in the cloud computing environment.

	Applicant’s Claim 6 merely teaches a “MLM” in “storage”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method according to claim 1, wherein neither the MLM nor the dataset is persisted in the cloud computing environment.

	Applicant’s Claim 7 merely teaches non-persistence. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “8. A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 that recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

providing a machine learning model (MLM) service from a microservice framework operating in a cloud computing environment to a client device, the microservice framework having an execution engine for large-scale data processing;

receiving, from the client device by the MLM service, a request to run a MLM with a dataset, the request containing the MLM and the dataset;

inferring, from the dataset contained in the request, a data schema for the MLM;

running, by the execution engine utilizing the data schema, the MLM in the cloud computing environment to process the dataset and generate a prediction; and

in response to the request, returning, by the MLM service, the prediction generated in the cloud computing environment to the client device.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:

	(1) A processor
	(2) A non-transitory computer-readable medium
	(3) A machine learning model (MLM)
	(4) A microservice framework
	(5) A cloud computing environment
	(6) A client device
	(7) An "execution engine" or "running" or "process" or "returning"
	(8) A receiving
	(9) A request to run (e.g., API call)

	A “processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0030] In some embodiments, a MLM service hosted in a cloud computing environment can be provided to client systems for stateless MLM consumption of data and generation of prediction (101). A "cloud computing environment" can refer to an on-demand environment where computer system resources, particularly data storage and computational powers, can be utilized in a distributed manner. Physically, these computer resources reside in data centers that can be geographically remote from one another.

	Applicant’s Specification recites further:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “non-transitory computer-readable medium” is a broad term which is described at a high level. Applicant’s Specification recites:

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

This “non-transitory computer-readable medium” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model (MLM)” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.

This “machine learning model (MLM)” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “microservice framework” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] Many microservice frameworks (e.g., SPARK framework, SPRING framework, etc.) can be used to develop the MLM service. Java is an example language that can be used to develop the MLM service on a microservice framework. As a non-limiting example, the MLM service can be built in Java on the SPRING platform using a utility called SPRING BOOT. Microservice programming techniques and tools are known to those skilled in the art and thus are not further described herein. Skilled artisans understand that the microservice framework provides infrastructural support for developing and running various microservices, including the MLM service. The unique functionality of the MLM service and examples of the technical effects and advantages provided by the lightweight, cloud-based MLM service are further described below.

This “microservice framework” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cloud computing environment” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0030] In some embodiments, a MLM service hosted in a cloud computing environment can be provided to client systems for stateless MLM consumption of data and generation of prediction (101). A "cloud computing environment" can refer to an on-demand environment where computer system resources, particularly data storage and computational powers, can be utilized in a distributed manner. Physically, these computer resources reside in data centers that can be geographically remote from one another.

	Applicant’s Specification recites further:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

This “cloud computing environment” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “client device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0051] A client system of Al platform 350 can be a data scientist or developer's computer, which can be a user device or a server machine. An MLM can be developed and reside on a client system, as shown in FIGS. 2A-2B, or it can be developed and reside on an Al platform, as shown in FIG. 3 (e.g., developed through a machine learning/analytics designer environment 352 and stored in a distributed storage system 390). As a non- limiting example, a data discovery system 354 or a business intelligence and reporting system 356 can be a target system that consumes outcome produced by MLMs. Such a target system operates in a production environment. Previously, when a user of a target system wants to use a published MLM, the target system can provide a path to a repository location where the published MLM is stored and information on the attributes required by the published MLM to run. Different users of the target system can use the same published MLM for different data discovery and/or analysis purposes.

This “client device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An "execution engine" or "running" or "process" or "returning" is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

This "execution engine" or "running" or "process" or "returning" limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “request to run” (e.g., API call) is a broad term which is described at a high level. Applicant’s Specification recites:

[0057] SPARK's ML library "MLlib" is an example of a ML software library that can be integrated with an Al platform. MLlib provides standardized APIs for ML algorithms. For example, MLlib supports MLM persistence through a dataframe-based API 372, which provides functionality for saving and loading MLMs to Al platform 350 for persistence. As describe above, MLM service 320 provides a stateless alternative to this approach.

This “request to run” (e.g., API call) limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 

	(1) A processor
	(2) A non-transitory computer-readable medium
	(3) A machine learning model (MLM)
	(4) A microservice framework
	(5) A cloud computing environment
	(6) A client device
	(7) An "execution engine" or "running" or "process" or "returning"
	(8) A receiving
	(9) A request to run (e.g., API call)

	A “processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0030] In some embodiments, a MLM service hosted in a cloud computing environment can be provided to client systems for stateless MLM consumption of data and generation of prediction (101). A "cloud computing environment" can refer to an on-demand environment where computer system resources, particularly data storage and computational powers, can be utilized in a distributed manner. Physically, these computer resources reside in data centers that can be geographically remote from one another.

	Applicant’s Specification recites further:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “non-transitory computer-readable medium” is a broad term which is described at a high level. Applicant’s Specification recites:

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model (MLM)” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “microservice framework” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] Many microservice frameworks (e.g., SPARK framework, SPRING framework, etc.) can be used to develop the MLM service. Java is an example language that can be used to develop the MLM service on a microservice framework. As a non-limiting example, the MLM service can be built in Java on the SPRING platform using a utility called SPRING BOOT. Microservice programming techniques and tools are known to those skilled in the art and thus are not further described herein. Skilled artisans understand that the microservice framework provides infrastructural support for developing and running various microservices, including the MLM service. The unique functionality of the MLM service and examples of the technical effects and advantages provided by the lightweight, cloud-based MLM service are further described below.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cloud computing environment” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0030] In some embodiments, a MLM service hosted in a cloud computing environment can be provided to client systems for stateless MLM consumption of data and generation of prediction (101). A "cloud computing environment" can refer to an on-demand environment where computer system resources, particularly data storage and computational powers, can be utilized in a distributed manner. Physically, these computer resources reside in data centers that can be geographically remote from one another.

	Applicant’s Specification recites further:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “client device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0051] A client system of Al platform 350 can be a data scientist or developer's computer, which can be a user device or a server machine. An MLM can be developed and reside on a client system, as shown in FIGS. 2A-2B, or it can be developed and reside on an Al platform, as shown in FIG. 3 (e.g., developed through a machine learning/analytics designer environment 352 and stored in a distributed storage system 390). As a non- limiting example, a data discovery system 354 or a business intelligence and reporting system 356 can be a target system that consumes outcome produced by MLMs. Such a target system operates in a production environment. Previously, when a user of a target system wants to use a published MLM, the target system can provide a path to a repository location where the published MLM is stored and information on the attributes required by the published MLM to run. Different users of the target system can use the same published MLM for different data discovery and/or analysis purposes.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An "execution engine" or "running" or "process" or "returning" is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “request to run” (e.g., API call) is a broad term which is described at a high level. Applicant’s Specification recites:

[0057] SPARK's ML library "MLlib" is an example of a ML software library that can be integrated with an Al platform. MLlib provides standardized APIs for ML algorithms. For example, MLlib supports MLM persistence through a dataframe-based API 372, which provides functionality for saving and loading MLMs to Al platform 350 for persistence. As describe above, MLM service 320 provides a stateless alternative to this approach.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The system of claim 8, wherein the dataset consists of comma separated values.

	Applicant’s Claim 9 merely teaches comma separated values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The system of claim 8, wherein the stored instructions are further translatable by the processor for: constructing, from the dataset, a dataframe with named columns, wherein the data schema is inferred from the named columns of the dataframe constructed from the dataset.

	Applicant’s Claim 10 merely teaches “dataframe”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The system of claim 8, wherein the request from the client device comprises an application programming interface (API) call and wherein the API call is received by a Representational State Transfer (REST) controller running on the microservice framework.

	Applicant’s Claim 11 merely teaches an API call and REST controller. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The system of claim 8, wherein the MLM is structured to implement an ensemble learning method, a random forest classifier, a meta estimator, or a random decision forest.

	Applicant’s Claim 12 merely teaches optional MLM methods. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The system of claim 8, wherein running the MLM in the cloud computing environment comprises temporarily storing the MLM in a temporary storage system in the cloud computing environment.

	Applicant’s Claim 13 merely teaches a “MLM” in “storage”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The system of claim 8, wherein neither the MLM nor the dataset is persisted in the cloud computing environment.

	Applicant’s Claim 14 merely teaches non-persistence. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “15. A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for…” Therefore, it is a “non-transitory computer-readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 that recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

providing a machine learning model (MLM) service from a microservice framework operating in a cloud computing environment to a client device, the microservice framework having an execution engine for large-scale data processing;

receiving, from the client device by the MLM service, a request to run a MLM with a dataset, the request containing the MLM and the dataset;

inferring, from the dataset contained in the request, a data schema for the MLM;

running, by the execution engine utilizing the data schema, the MLM in the cloud computing environment to process the dataset and generate a prediction; and

in response to the request, returning, by the MLM service, the prediction generated in the cloud computing environment to the client device.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A machine learning model (MLM)
	(2) A microservice framework
	(3) A cloud computing environment
	(4) A client device
	(5) An "execution engine" or "running" or "process" or "returning"
	(6) A receiving
	(7) A request to run (e.g., API call)

	A “machine learning model (MLM)” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.

This “machine learning model (MLM)” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “microservice framework” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] Many microservice frameworks (e.g., SPARK framework, SPRING framework, etc.) can be used to develop the MLM service. Java is an example language that can be used to develop the MLM service on a microservice framework. As a non-limiting example, the MLM service can be built in Java on the SPRING platform using a utility called SPRING BOOT. Microservice programming techniques and tools are known to those skilled in the art and thus are not further described herein. Skilled artisans understand that the microservice framework provides infrastructural support for developing and running various microservices, including the MLM service. The unique functionality of the MLM service and examples of the technical effects and advantages provided by the lightweight, cloud-based MLM service are further described below.

This “microservice framework” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cloud computing environment” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0030] In some embodiments, a MLM service hosted in a cloud computing environment can be provided to client systems for stateless MLM consumption of data and generation of prediction (101). A "cloud computing environment" can refer to an on-demand environment where computer system resources, particularly data storage and computational powers, can be utilized in a distributed manner. Physically, these computer resources reside in data centers that can be geographically remote from one another.

	Applicant’s Specification recites further:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

This “cloud computing environment” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “client device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0051] A client system of Al platform 350 can be a data scientist or developer's computer, which can be a user device or a server machine. An MLM can be developed and reside on a client system, as shown in FIGS. 2A-2B, or it can be developed and reside on an Al platform, as shown in FIG. 3 (e.g., developed through a machine learning/analytics designer environment 352 and stored in a distributed storage system 390). As a non- limiting example, a data discovery system 354 or a business intelligence and reporting system 356 can be a target system that consumes outcome produced by MLMs. Such a target system operates in a production environment. Previously, when a user of a target system wants to use a published MLM, the target system can provide a path to a repository location where the published MLM is stored and information on the attributes required by the published MLM to run. Different users of the target system can use the same published MLM for different data discovery and/or analysis purposes.

This “client device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An "execution engine" or "running" or "process" or "returning" is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

This "execution engine" or "running" or "process" or "returning" limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “request to run” (e.g., API call) is a broad term which is described at a high level. Applicant’s Specification recites:

[0057] SPARK's ML library "MLlib" is an example of a ML software library that can be integrated with an Al platform. MLlib provides standardized APIs for ML algorithms. For example, MLlib supports MLM persistence through a dataframe-based API 372, which provides functionality for saving and loading MLMs to Al platform 350 for persistence. As describe above, MLM service 320 provides a stateless alternative to this approach.

This “request to run” (e.g., API call) limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A machine learning model (MLM)
	(2) A microservice framework
	(3) A cloud computing environment
	(4) A client device
	(5) An "execution engine" or "running" or "process" or "returning"
	(6) A receiving
	(7) A request to run (e.g., API call)

	A “machine learning model (MLM)” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “microservice framework” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] Many microservice frameworks (e.g., SPARK framework, SPRING framework, etc.) can be used to develop the MLM service. Java is an example language that can be used to develop the MLM service on a microservice framework. As a non-limiting example, the MLM service can be built in Java on the SPRING platform using a utility called SPRING BOOT. Microservice programming techniques and tools are known to those skilled in the art and thus are not further described herein. Skilled artisans understand that the microservice framework provides infrastructural support for developing and running various microservices, including the MLM service. The unique functionality of the MLM service and examples of the technical effects and advantages provided by the lightweight, cloud-based MLM service are further described below.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cloud computing environment” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0030] In some embodiments, a MLM service hosted in a cloud computing environment can be provided to client systems for stateless MLM consumption of data and generation of prediction (101). A "cloud computing environment" can refer to an on-demand environment where computer system resources, particularly data storage and computational powers, can be utilized in a distributed manner. Physically, these computer resources reside in data centers that can be geographically remote from one another.

	Applicant’s Specification recites further:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “client device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0051] A client system of Al platform 350 can be a data scientist or developer's computer, which can be a user device or a server machine. An MLM can be developed and reside on a client system, as shown in FIGS. 2A-2B, or it can be developed and reside on an Al platform, as shown in FIG. 3 (e.g., developed through a machine learning/analytics designer environment 352 and stored in a distributed storage system 390). As a non- limiting example, a data discovery system 354 or a business intelligence and reporting system 356 can be a target system that consumes outcome produced by MLMs. Such a target system operates in a production environment. Previously, when a user of a target system wants to use a published MLM, the target system can provide a path to a repository location where the published MLM is stored and information on the attributes required by the published MLM to run. Different users of the target system can use the same published MLM for different data discovery and/or analysis purposes.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An "execution engine" or "running" or "process" or "returning" is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] User computers 512 may include a data processing system for communicating with Al platform server 516. User computer 512 can include central processing unit ("CPU") 520, read-only memory ("ROM") 522, random access memory ("RAM") 524, hard drive ("HD") or storage memory 526, and input/output device(s) ("I/O") 528. I/O 528 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. User computer 512 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Al platform server 516 may include CPU 560, ROM 562, RAM 564, HD 566, and I/O 568. Many other alternative configurations are possible and known to skilled artisans.

[0066] Each of the computers in FIG. 5 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 512 and 516 is an example of a data processing system. ROM 522 and 562; RAM 524 and 564; HD 526 and 566; and storage system 518 can include media that can be read by CPU 520 and/or 560. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 512 or 516.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “request to run” (e.g., API call) is a broad term which is described at a high level. Applicant’s Specification recites:

[0057] SPARK's ML library "MLlib" is an example of a ML software library that can be integrated with an Al platform. MLlib provides standardized APIs for ML algorithms. For example, MLlib supports MLM persistence through a dataframe-based API 372, which provides functionality for saving and loading MLMs to Al platform 350 for persistence. As describe above, MLM service 320 provides a stateless alternative to this approach.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The computer program product of claim 15, wherein the dataset consists of comma separated values.

	Applicant’s Claim 16 merely teaches comma separated values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The computer program product of claim 15, wherein the instructions are further translatable by the processor for: constructing, from the dataset, a dataframe with named columns, wherein the data schema is inferred from the named columns of the dataframe constructed from the dataset.

	Applicant’s Claim 17 merely teaches “dataframe”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The computer program product of claim 15, wherein the request from the client device comprises an application programming interface (API) call and wherein the API call is received by a Representational State Transfer (REST) controller running on the microservice framework.

	Applicant’s Claim 18 merely teaches an API call and REST controller. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The computer program product of claim 15, wherein the MLM is structured to implement an ensemble learning method, a random forest classifier, a meta estimator, or a random decision forest.

	Applicant’s Claim 19 merely teaches optional MLM methods. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The computer program product of claim 15, wherein running the MLM in the cloud computing environment comprises temporarily storing the MLM in a temporary storage system in the cloud computing environment.

	Applicant’s Claim 20 merely teaches a “MLM” in “storage”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yellavula, Building RESTful Web Services with Go: Learn how to build powerful RESTful APIs with Golang that scale gracefully, Packt Publishing LTD, 2017, pp. 1-311

In view of:

Nickel, et al., A Review of Relational Machine Learning for Knowledge Graphs: From Multi-Relational Link Prediction to Automated Knowledge Graph Construction, arXiv:1503.00759v1 [stat.ML], 2 Mar 2015, pp. 1-18, in their entireties. Specifically:

Claim 1
           Claim 1's ''providing a machine learning model (MLM) service from a microservice framework operating in a cloud computing environment to a client device, the microservice framework having an execution engine for large-scale data processing;'' is taught by Yellavula, page 205, first full paragraph, where it recites:

Building a REST API is easy in terms of concepts. But scaling them to accept huge traffic is a challenge. Till now, we looked into the details of creating REST API structures and sample REST APIs. In this chapter, we are going to explore the Go Kit, a wonderful, idiomatic Go package for building microservices. This is the microservices age, where startups are turning into enterprises in no time. The microservice architecture allows companies to quickly iterate in parallel. We will start by defining microservices and then move on to Go Kit by creating REST-style microservices.

	Further, the claimed “client devices” (e.g., phones) and “cloud computing environment” are taught by Yellavula, page 9, section titled “REST API”, where it recites:

REST API

The name Representational state transfer (REST) was coined by Roy Fielding from the University of California. It is a very simplified and lightweight web service compared to SOAP. Performance, scalability, simplicity, portability, and modifiability are the main principles behind the REST design.

The REST API allows different systems to communicate and send/receive data in a very simple way. Each and every REST API call has a relation between an HTTP verb and the URL. The resources in the database in an application can be mapped with an API endpoint in the REST.

When you are using a mobile app on your phone, your phone might be secretly talking to many cloud services to retrieve, update, or delete your data. REST services have a huge impact on our daily lives.

REST is a stateless, cacheable, and simple architecture that is not a protocol but a pattern.

	However, Yellavula does not expressly teach a “machine learning model (MLM) service” as one of the possible services to be provided. It is, however, taught by Nickel, et al., page 3, right column, first full paragraph, where it recites:

Enhancing search results with semantic information from knowledge graphs can be seen as an important step to transform text-based search engines into semantically aware question answering services.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the “semantically aware question answering services” of Nickel, et al. for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 1's ''receiving, from the client device by the MLM service, a request to run a MLM with a dataset, the request containing the MLM and the dataset;'' The claimed “client device” (e.g., phones) is taught by Yellavula, page 9, section titled “REST API”, where it recites:

REST API

The name Representational state transfer (REST) was coined by Roy Fielding from the University of California. It is a very simplified and lightweight web service compared to SOAP. Performance, scalability, simplicity, portability, and modifiability are the main principles behind the REST design.

The REST API allows different systems to communicate and send/receive data in a very simple way. Each and every REST API call has a relation between an HTTP verb and the URL. The resources in the database in an application can be mapped with an API endpoint in the REST.

When you are using a mobile app on your phone, your phone might be secretly talking to many cloud services to retrieve, update, or delete your data. REST services have a huge impact on our daily lives.

REST is a stateless, cacheable, and simple architecture that is not a protocol but a pattern.

	However, Yellavula does not expressly teach a “a request to run a MLM with a dataset” as one of the possible services to be provided. It is, however, taught by Nickel, et al., page 3, right column, first full paragraph, where it recites:

Enhancing search results with semantic information from knowledge graphs can be seen as an important step to transform text-based search engines into semantically aware question answering services.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the “semantically aware question answering services” of Nickel, et al. for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 1's ''inferring, by the execution engine from the dataset contained in the request, a data schema for the MLM;'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 1, right column, first full paragraph, where it recites:

In addition to typical applications of statistical relational learning, we will also discuss how SRL can aid information extraction methods to “grow” a KG automatically. In particular, we will show how SRL can be used to train a “prior” model based on an existing KG, and then combine its predictions with “noisy” facts that are automatically extracted from the web using machine reading methods (see e.g., [9, 10]). This is the approach adopted in Google’s Knowledge Vault project, as we explain in Section VIII.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the learning that infers (or “grows”, as taught in the prior art) a correct “data schema” (i.e., the prior art “KG” knowledge graph) for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 1's ''running, by the execution engine utilizing the data schema, the MLM in the cloud computing environment to process the dataset and generate a prediction; and'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the actual “prediction of triples” (i.e., the claimed “running” of the MLM predictor) “based on the state of the entire knowledge graph” for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 1's ''in response to the request, returning, by the MLM service, the prediction generated in the cloud computing environment to the client device.'' is taught by Yellavula, page 42, last full paragraph, where it recites:

The basic usage of httprouter can be understood through an example. In this example, let us create a small API to get information about files and programs installed from the server. Before jumping straight into the program, you should know how to execute system commands on Go. There is a package called os/exec. It allows us to execute system commands and get the output back to the program.

Claim 2
           Claim 2's ''The method according to claim 1, wherein the dataset consists of comma separated values.'' is taught by Yellavula, page 115, last full paragraph, where it recites:

This returns nothing because we don't have any documents that match the given criteria. Comma-separated fields actually combine with the AND operation. Now, let us relax our condition and find movies that were either released in 2009 or had a budget of more than $150,000,000:

Claim 3
           Claim 3's ''constructing, from the dataset, a dataframe with named columns, wherein the data schema is inferred from the named columns of the dataframe constructed from the dataset.'' is taught by Yellavula, page 63, next to last full paragraph, where it recites:

In the previous section, we built a single middleware to perform an action before or after the request hits the handler. It is also possible to chain a group of middleware. In order to do that, we should follow the same closure logic as the preceding section. Let us create a city API for saving city details. For simplicity's sake, the API will have one POST method, and the body consists of two fields: city name and city area.

Claim 4
           Claim 4's ''The method according to claim 1, wherein the request from the client device comprises an application programming interface (API) call and wherein the API call is received by a Representational State Transfer (REST) controller running on the microservice framework.'' is taught by Yellavula, page 103, last full paragraph, where it recites:

Controllers are the logic containers that execute the API logic. app.conf allows us to set the host, port, and dev mode/production mode and so on. routes defines the triple of the endpoint, REST verb, and function handler (here, controller's function). This means to define a function in the controller and attach it to a route in the routes file.

	Further, the API client and API call are taught by Yellavula, page 201, third full paragraph, where it recites:

In this way, we combined both of the libraries to build an API client which can do any task. The beauty of Go is that we can ship the final binary in which both the logic for the command-line tool and the REST API calling the logic were buried.

Claim 5
           Claim 5's ''The method according to claim 1, wherein the MLM is structured to implement an ensemble learning method, a random forest classifier, a meta estimator, or a random decision forest.'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the estimator for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

Claim 6
           Claim 6's ''The method according to claim 1, wherein running the MLM in the cloud computing environment comprises temporarily storing the MLM in a temporary storage system in the cloud computing environment.'' is taught by Yellavula, page 201, third full paragraph, where it recites:

In this way, we combined both of the libraries to build an API client which can do any task. The beauty of Go is that we can ship the final binary in which both the logic for the command-line tool and the REST API calling the logic were buried.

	The claimed “MLM” service is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the actual “knowledge graph” for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

Claim 7
           Claim 7's ''The method according to claim 1, wherein neither the MLM nor the dataset is persisted in the cloud computing environment.'' is taught by Yellavula, page 15, last full paragraph, where it recites:

DELETE and OPTIONS

The DELETE API method is used to delete a resource from the database. It is similar to PUT but without any body. It just needs an ID of the resource to be deleted. Once a resource gets deleted, subsequent GET requests return a 404 not found status.

	Further, data deletion is taught by Yellavula, page 116, next to last full paragraph, where it recites:

The argument passed to the deleteOne function is the filtering criteria, which is similar to the read operation. All the documents that match the given criteria will be removed from the collection. The response has a nice acknowledgment message with a count of documents that got deleted.

Claim 8
           Claim 8's ''a processor;'' is taught by Yellavula, page 72, illustration at the bottom of the page, where it shows a client and a server in communication with each other.

           Claim 8's ''a non-transitory computer-readable medium; and'' is taught by Yellavula, page 201, last full paragraph, where it recites:

Using Redis for caching the API data Redis is an in-memory database that can store key/value pairs. It best suits the caching use cases where we need to store information temporarily but for huge traffic. For example, sites such as BBC and The Guardian show the latest articles on the dashboard. Their traffic is so high, if documents (articles) are fetched from the database, they need to maintain a huge cluster of databases all the time. Since the given set of articles does not change (at least for hours), the BBC can maintain a cache which saves the articles. When the first customer visits the page, a copy is pulled from the DB, sent to the browser, and placed in the Redis cache. The next time a customer appears, the BBC application server reads content from Redis instead of going to the DB. Since Redis runs in primary memory, latency is reduced. The customer sees his page loaded in a flash. The benchmarks on the web can tell more about how efficiently a site can optimize its contents.

           Claim 8's ''stored instructions translatable by the processor for:'' is taught by Yellavula, page 201, last full paragraph, where it recites:

Using Redis for caching the API data Redis is an in-memory database that can store key/value pairs. It best suits the caching use cases where we need to store information temporarily but for huge traffic. For example, sites such as BBC and The Guardian show the latest articles on the dashboard. Their traffic is so high, if documents (articles) are fetched from the database, they need to maintain a huge cluster of databases all the time. Since the given set of articles does not change (at least for hours), the BBC can maintain a cache which saves the articles. When the first customer visits the page, a copy is pulled from the DB, sent to the browser, and placed in the Redis cache. The next time a customer appears, the BBC application server reads content from Redis instead of going to the DB. Since Redis runs in primary memory, latency is reduced. The customer sees his page loaded in a flash. The benchmarks on the web can tell more about how efficiently a site can optimize its contents.

           Claim 8's ''providing a machine learning model (MLM) service from a microservice framework operating in a cloud computing environment to a client device, the microservice framework having an execution engine for large-scale data processing;'' is taught by Yellavula, page 205, first full paragraph, where it recites:

Building a REST API is easy in terms of concepts. But scaling them to accept huge traffic is a challenge. Till now, we looked into the details of creating REST API structures and sample REST APIs. In this chapter, we are going to explore the Go Kit, a wonderful, idiomatic Go package for building microservices. This is the microservices age, where startups are turning into enterprises in no time. The microservice architecture allows companies to quickly iterate in parallel. We will start by defining microservices and then move on to Go Kit by creating REST-style microservices.

	Further, the claimed “client devices” (e.g., phones) and “cloud computing environment” are taught by Yellavula, page 9, section titled “REST API”, where it recites:

REST API

The name Representational state transfer (REST) was coined by Roy Fielding from the University of California. It is a very simplified and lightweight web service compared to SOAP. Performance, scalability, simplicity, portability, and modifiability are the main principles behind the REST design.

The REST API allows different systems to communicate and send/receive data in a very simple way. Each and every REST API call has a relation between an HTTP verb and the URL. The resources in the database in an application can be mapped with an API endpoint in the REST.

When you are using a mobile app on your phone, your phone might be secretly talking to many cloud services to retrieve, update, or delete your data. REST services have a huge impact on our daily lives.

REST is a stateless, cacheable, and simple architecture that is not a protocol but a pattern.

	However, Yellavula does not expressly teach a “machine learning model (MLM) service” as one of the possible services to be provided. It is, however, taught by Nickel, et al., page 3, right column, first full paragraph, where it recites:

Enhancing search results with semantic information from knowledge graphs can be seen as an important step to transform text-based search engines into semantically aware question answering services.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the “semantically aware question answering services” of Nickel, et al. for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 8's ''receiving, from the client device by the MLM service, a request to run a MLM with a dataset, the request containing the MLM and the dataset;'' The claimed “client device” (e.g., phones) is taught by Yellavula, page 9, section titled “REST API”, where it recites:

REST API

The name Representational state transfer (REST) was coined by Roy Fielding from the University of California. It is a very simplified and lightweight web service compared to SOAP. Performance, scalability, simplicity, portability, and modifiability are the main principles behind the REST design.

The REST API allows different systems to communicate and send/receive data in a very simple way. Each and every REST API call has a relation between an HTTP verb and the URL. The resources in the database in an application can be mapped with an API endpoint in the REST.

When you are using a mobile app on your phone, your phone might be secretly talking to many cloud services to retrieve, update, or delete your data. REST services have a huge impact on our daily lives.

REST is a stateless, cacheable, and simple architecture that is not a protocol but a pattern.

	However, Yellavula does not expressly teach a “a request to run a MLM with a dataset” as one of the possible services to be provided. It is, however, taught by Nickel, et al., page 3, right column, first full paragraph, where it recites:

Enhancing search results with semantic information from knowledge graphs can be seen as an important step to transform text-based search engines into semantically aware question answering services.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the “semantically aware question answering services” of Nickel, et al. for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 8's ''inferring, by the execution engine from the dataset contained in the request, a data schema for the MLM;'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 1, right column, first full paragraph, where it recites:

In addition to typical applications of statistical relational learning, we will also discuss how SRL can aid information extraction methods to “grow” a KG automatically. In particular, we will show how SRL can be used to train a “prior” model based on an existing KG, and then combine its predictions with “noisy” facts that are automatically extracted from the web using machine reading methods (see e.g., [9, 10]). This is the approach adopted in Google’s Knowledge Vault project, as we explain in Section VIII.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the learning that infers (or “grows”, as taught in the prior art) a correct “data schema” (i.e., the prior art “KG” knowledge graph) for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 8's ''running, by the execution engine utilizing the data schema, the MLM in the cloud computing environment to process the dataset and generate a prediction; and'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the actual “prediction of triples” (i.e., the claimed “running” of the MLM predictor) “based on the state of the entire knowledge graph” for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 8's ''in response to the request, returning, by the MLM service, the prediction generated in the cloud computing environment to the client device.'' is taught by Yellavula, page 42, last full paragraph, where it recites:

The basic usage of httprouter can be understood through an example. In this example, let us create a small API to get information about files and programs installed from the server. Before jumping straight into the program, you should know how to execute system commands on Go. There is a package called os/exec. It allows us to execute system commands and get the output back to the program.

Claim 9
           Claim 9's ''The system of claim 8, wherein the dataset consists of comma separated values.'' is taught by Yellavula, page 115, last full paragraph, where it recites:

This returns nothing because we don't have any documents that match the given criteria. Comma-separated fields actually combine with the AND operation. Now, let us relax our condition and find movies that were either released in 2009 or had a budget of more than $150,000,000:

Claim 10
           Claim 10's ''The system of claim 8, wherein the stored instructions are further translatable by the processor for: constructing, from the dataset, a dataframe with named columns, wherein the data schema is inferred from the named columns of the dataframe constructed from the dataset.'' is taught by Yellavula, page 63, next to last full paragraph, where it recites:

In the previous section, we built a single middleware to perform an action before or after the request hits the handler. It is also possible to chain a group of middleware. In order to do that, we should follow the same closure logic as the preceding section. Let us create a city API for saving city details. For simplicity's sake, the API will have one POST method, and the body consists of two fields: city name and city area.

Claim 11
           Claim 11's ''The system of claim 8, wherein the request from the client device comprises an application programming interface (API) call and wherein the API call is received by a Representational State Transfer (REST) controller running on the microservice framework.'' is taught by Yellavula, page 103, last full paragraph, where it recites:

Controllers are the logic containers that execute the API logic. app.conf allows us to set the host, port, and dev mode/production mode and so on. routes defines the triple of the endpoint, REST verb, and function handler (here, controller's function). This means to define a function in the controller and attach it to a route in the routes file.

	Further, the API client and API call are taught by Yellavula, page 201, third full paragraph, where it recites:

In this way, we combined both of the libraries to build an API client which can do any task. The beauty of Go is that we can ship the final binary in which both the logic for the command-line tool and the REST API calling the logic were buried.

Claim 12
           Claim 12's ''The system of claim 8, wherein the MLM is structured to implement an ensemble learning method, a random forest classifier, a meta estimator, or a random decision forest.'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the estimator for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

Claim 13
           Claim 13's ''The system of claim 8, wherein running the MLM in the cloud computing environment comprises temporarily storing the MLM in a temporary storage system in the cloud computing environment.'' is taught by Yellavula, page 201, third full paragraph, where it recites:

In this way, we combined both of the libraries to build an API client which can do any task. The beauty of Go is that we can ship the final binary in which both the logic for the command-line tool and the REST API calling the logic were buried.

	The claimed “MLM” service is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the actual “knowledge graph” for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

Claim 14
           Claim 14's ''The system of claim 8, wherein neither the MLM nor the dataset is persisted in the cloud computing environment.'' is taught by Yellavula, page 15, last full paragraph, where it recites:

DELETE and OPTIONS

The DELETE API method is used to delete a resource from the database. It is similar to PUT but without any body. It just needs an ID of the resource to be deleted. Once a resource gets deleted, subsequent GET requests return a 404 not found status.

	Further, data deletion is taught by Yellavula, page 116, next to last full paragraph, where it recites:

The argument passed to the deleteOne function is the filtering criteria, which is similar to the read operation. All the documents that match the given criteria will be removed from the collection. The response has a nice acknowledgment message with a count of documents that got deleted.

Claim 15
           Claim 15's ''A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for:'' is taught by Yellavula, page 201, last full paragraph, where it recites:

Using Redis for caching the API data Redis is an in-memory database that can store key/value pairs. It best suits the caching use cases where we need to store information temporarily but for huge traffic. For example, sites such as BBC and The Guardian show the latest articles on the dashboard. Their traffic is so high, if documents (articles) are fetched from the database, they need to maintain a huge cluster of databases all the time. Since the given set of articles does not change (at least for hours), the BBC can maintain a cache which saves the articles. When the first customer visits the page, a copy is pulled from the DB, sent to the browser, and placed in the Redis cache. The next time a customer appears, the BBC application server reads content from Redis instead of going to the DB. Since Redis runs in primary memory, latency is reduced. The customer sees his page loaded in a flash. The benchmarks on the web can tell more about how efficiently a site can optimize its contents.

           Claim 15's ''providing a machine learning model (MLM) service from a microservice framework operating in a cloud computing environment to a client device, the microservice framework having an execution engine for large-scale data processing;'' is taught by Yellavula, page 205, first full paragraph, where it recites:

Building a REST API is easy in terms of concepts. But scaling them to accept huge traffic is a challenge. Till now, we looked into the details of creating REST API structures and sample REST APIs. In this chapter, we are going to explore the Go Kit, a wonderful, idiomatic Go package for building microservices. This is the microservices age, where startups are turning into enterprises in no time. The microservice architecture allows companies to quickly iterate in parallel. We will start by defining microservices and then move on to Go Kit by creating REST-style microservices.

	Further, the claimed “client devices” (e.g., phones) and “cloud computing environment” are taught by Yellavula, page 9, section titled “REST API”, where it recites:

REST API

The name Representational state transfer (REST) was coined by Roy Fielding from the University of California. It is a very simplified and lightweight web service compared to SOAP. Performance, scalability, simplicity, portability, and modifiability are the main principles behind the REST design.

The REST API allows different systems to communicate and send/receive data in a very simple way. Each and every REST API call has a relation between an HTTP verb and the URL. The resources in the database in an application can be mapped with an API endpoint in the REST.

When you are using a mobile app on your phone, your phone might be secretly talking to many cloud services to retrieve, update, or delete your data. REST services have a huge impact on our daily lives.

REST is a stateless, cacheable, and simple architecture that is not a protocol but a pattern.

	However, Yellavula does not expressly teach a “machine learning model (MLM) service” as one of the possible services to be provided. It is, however, taught by Nickel, et al., page 3, right column, first full paragraph, where it recites:

Enhancing search results with semantic information from knowledge graphs can be seen as an important step to transform text-based search engines into semantically aware question answering services.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the “semantically aware question answering services” of Nickel, et al. for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 15's ''receiving, from the client device by the MLM service, a request to run a MLM with a dataset, the request containing the MLM and the dataset;'' The claimed “client device” (e.g., phones) is taught by Yellavula, page 9, section titled “REST API”, where it recites:

REST API

The name Representational state transfer (REST) was coined by Roy Fielding from the University of California. It is a very simplified and lightweight web service compared to SOAP. Performance, scalability, simplicity, portability, and modifiability are the main principles behind the REST design.

The REST API allows different systems to communicate and send/receive data in a very simple way. Each and every REST API call has a relation between an HTTP verb and the URL. The resources in the database in an application can be mapped with an API endpoint in the REST.

When you are using a mobile app on your phone, your phone might be secretly talking to many cloud services to retrieve, update, or delete your data. REST services have a huge impact on our daily lives.

REST is a stateless, cacheable, and simple architecture that is not a protocol but a pattern.

	However, Yellavula does not expressly teach a “a request to run a MLM with a dataset” as one of the possible services to be provided. It is, however, taught by Nickel, et al., page 3, right column, first full paragraph, where it recites:

Enhancing search results with semantic information from knowledge graphs can be seen as an important step to transform text-based search engines into semantically aware question answering services.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the “semantically aware question answering services” of Nickel, et al. for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 15's ''inferring, by the execution engine from the dataset contained in the request, a data schema for the MLM;'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 1, right column, first full paragraph, where it recites:

In addition to typical applications of statistical relational learning, we will also discuss how SRL can aid information extraction methods to “grow” a KG automatically. In particular, we will show how SRL can be used to train a “prior” model based on an existing KG, and then combine its predictions with “noisy” facts that are automatically extracted from the web using machine reading methods (see e.g., [9, 10]). This is the approach adopted in Google’s Knowledge Vault project, as we explain in Section VIII.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the learning that infers (or “grows”, as taught in the prior art) a correct “data schema” (i.e., the prior art “KG” knowledge graph) for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 15's ''running, by the execution engine utilizing the data schema, the MLM in the cloud computing environment to process the dataset and generate a prediction; and'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the actual “prediction of triples” (i.e., the claimed “running” of the MLM predictor) “based on the state of the entire knowledge graph” for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

           Claim 15's ''in response to the request, returning, by the MLM service, the prediction generated in the cloud computing environment to the client device.'' is taught by Yellavula, page 42, last full paragraph, where it recites:

The basic usage of httprouter can be understood through an example. In this example, let us create a small API to get information about files and programs installed from the server. Before jumping straight into the program, you should know how to execute system commands on Go. There is a package called os/exec. It allows us to execute system commands and get the output back to the program.

Claim 16
           Claim 16's ''The computer program product of claim 15, wherein the dataset consists of comma separated values.'' is taught by Yellavula, page 115, last full paragraph, where it recites:

This returns nothing because we don't have any documents that match the given criteria. Comma-separated fields actually combine with the AND operation. Now, let us relax our condition and find movies that were either released in 2009 or had a budget of more than $150,000,000:

Claim 17
           Claim 17's ''The computer program product of claim 15, wherein the instructions are further translatable by the processor for:'' is taught by Yellavula, page 201, last full paragraph, where it recites:

Using Redis for caching the API data Redis is an in-memory database that can store key/value pairs. It best suits the caching use cases where we need to store information temporarily but for huge traffic. For example, sites such as BBC and The Guardian show the latest articles on the dashboard. Their traffic is so high, if documents (articles) are fetched from the database, they need to maintain a huge cluster of databases all the time. Since the given set of articles does not change (at least for hours), the BBC can maintain a cache which saves the articles. When the first customer visits the page, a copy is pulled from the DB, sent to the browser, and placed in the Redis cache. The next time a customer appears, the BBC application server reads content from Redis instead of going to the DB. Since Redis runs in primary memory, latency is reduced. The customer sees his page loaded in a flash. The benchmarks on the web can tell more about how efficiently a site can optimize its contents.

           Claim 17's '' constructing, from the dataset, a dataframe with named columns, wherein the data schema is inferred from the named columns of the dataframe constructed from the dataset.'' is taught by Yellavula, page 63, next to last full paragraph, where it recites:

In the previous section, we built a single middleware to perform an action before or after the request hits the handler. It is also possible to chain a group of middleware. In order to do that, we should follow the same closure logic as the preceding section. Let us create a city API for saving city details. For simplicity's sake, the API will have one POST method, and the body consists of two fields: city name and city area.

Claim 18
           Claim 18's ''The computer program product of claim 15, wherein the request from the client device comprises an application programming interface (API) call and wherein the API call is received by a Representational State Transfer (REST) controller running on the microservice framework.'' is taught by Yellavula, page 103, last full paragraph, where it recites:

Controllers are the logic containers that execute the API logic. app.conf allows us to set the host, port, and dev mode/production mode and so on. routes defines the triple of the endpoint, REST verb, and function handler (here, controller's function). This means to define a function in the controller and attach it to a route in the routes file.

	Further, the API client and API call are taught by Yellavula, page 201, third full paragraph, where it recites:

In this way, we combined both of the libraries to build an API client which can do any task. The beauty of Go is that we can ship the final binary in which both the logic for the command-line tool and the REST API calling the logic were buried.

Claim 19
           Claim 19's ''The computer program product of claim 15, wherein the MLM is structured to implement an ensemble learning method, a random forest classifier, a meta estimator, or a random decision forest.'' is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the estimator for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.

Claim 20
           Claim 20's ''The computer program product of claim 15, wherein running the MLM in the cloud computing environment comprises temporarily storing the MLM in a temporary storage system in the cloud computing environment.'' is taught by Yellavula, page 201, third full paragraph, where it recites:

In this way, we combined both of the libraries to build an API client which can do any task. The beauty of Go is that we can ship the final binary in which both the logic for the command-line tool and the REST API calling the logic were buried.

	The claimed “MLM” service is not expressly taught by Yellavula. It is, however, taught by Nickel, et al., page 4, right column, first full paragraph, where it recites:

We will refer to this construction as an adjacency tensor (cf. Figure 2). Each possible realization of Y can be interpreted as a possible world. To derive a model for the entire knowledge graph, we are then interested in estimating the joint distribution P(Y), from a subset … of observed triples. In doing so, we are estimating a probability distribution over possible worlds, which allows us to predict the probability of triples based on the state of the entire knowledge graph. While yijk = 1 in adjacency tensors indicates the existence of a triple, the interpretation of yijk = 0 depends on whether the open world, closed world, or local-closed world assumption is made. For details, see Section Section III-D.

	Rationale – It would have been obvious, at the time of the effective filing date, to substitute the actual “knowledge graph” for the unspecified services of Yellavula because semantically aware question answering services would permit ordinary computers to provide machine learning services to the public.










Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
16 AUG 2022